      Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 1 of 14



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                  )
HUNTINGTON INGALLS                )
INCORPORATED,                     )
                                  )
          Plaintiff,              )
                                  )
          v.                      )    Civil No. 18-cv-0469 (KBJ)
                                  )
MINISTRY OF DEFENSE OF THE        )
BOLIVARIAN REPUBLIC OF            )
VENEZUELA,                        )
                                  )
          Defendant,              )
                                  )




                 RESPONSE TO PETITIONER’S RESPONSE
             TO THIS COURT’S ORDER TO SHOW CAUSE WHY
       THIS MATTER SHOULD NOT BE TRANSFERRED OR DISMISSED
             Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 2 of 14



                                                   Table of Contents
INTRODUCTION ................................................................................................................................ 1
PROCEDURAL BACKGROUND ........................................................................................................... 1
ARGUMENT ...................................................................................................................................... 4
      I.     The counts alleged in the Complaint contain a distinction with a difference .................. 4
      II. The Mississippi Court has retained broad jurisdiction, which the parties have not limited.
            ………………………………………………………………………………………...6
                 A. The 2010 Order employs substantially similar language as the 2003 Order and
                 granted Huntington’s request to broadly retain jurisdiction ......................................... 6
                 B. Huntington cannot extinguish the Ministry’s right to appeal by filing this action
                 ...................................................................................................................................... 7
      III. Venue is not the proper consideration .............................................................................. 9
      IV. The Ministry seeks a prompt decision refusing recognition of the Award .................... 10




                                                                          ii
              Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 3 of 14



                                                         Table of Authorities
Cases

CBF Industria de Gusa SA v. AMCI Holdings Inc., 850 F.3d 58, 73 (2d Cir. 2017) .................... 5

Oilmar Co. v. Energy Transp. Ltd., 2014 AMC 160, 2014 WL 8390659 (D.Conn. 2014) .......... 10

Productos Mercantiles e Industriales, S.A. v. Faberge USA, Inc., 23 F.3d 41, 45 (2d Cir. 1994) . 5

Save Power Ltd. v. Syntek Finance Corp, 121 F. 3d 947, 950 (5th Cir. 1997) .............................. 9

TermoRio S.A. E.S.P. v. Electranta, S.P., 487 F.3d 928, 933 (D.C. Cir. 2007) ............................. 5

Statutes

9 U.S.C. § 207 ................................................................................................................................. 5

9 U.S.C. § 302 ................................................................................................................................. 5

9 U.S.C. § 9 ..................................................................................................................................... 5




                                                                        iii
         Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 4 of 14



       Pursuant to this Court’s Order to Show Cause (the “OSC”), dated February 15, 2019, the

Ministry of Defense of the Bolivarian Republic of Venezuela (the “Ministry”) responds to the

Response to the OSC (the “Response”) filed by Huntington Ingalls Incorporated (“Huntington”),

and in support thereof states as follows:

                                            INTRODUCTION

       In many ways, this case presents a unique set of facts: two sets of related proceedings

between the same parties regarding the same arbitration award, almost 17 years of litigation, and

an arbitration tribunal that changed the seat of arbitration to a country no one requested. But these

peculiarities stem from Huntington’s litigation strategy. The Response is yet another example.

Huntington should never have filed this action before this Court, and it can provide no meaningful

distinction between the two times the Southern District of Mississippi has retained jurisdiction, or

any reason to ignore the order currently retaining jurisdiction over this matter. Although the

Ministry looks forward to the proper Federal district court rejecting recognition of the arbitration

award, the Court would be more than justified in dismissing this case for lack of jurisdiction.

                                   PROCEDURAL BACKGROUND

       While Huntington begins the Response focusing on the text of its Complaint, there are

many gaps in the facts underlying the case that forms the basis of the OSC: Northrop Grumman

Ship Sys., Inc. v. Ministry of Defense of the Republic of Venez., No. 1:02-cv-00785-HSO-RHW

(S.D. Miss) (the “Mississippi Action”). But the text of the decision in the Mississippi Action is

important and requires further consideration.

       Suing under its former name, Huntington moved to compel arbitration in 2003, asking the

Southern District of Mississippi (the “Mississippi Court”) to retain jurisdiction. See Mississippi

Action, ECF No. 29, dated January 28, 2003 (Exhibit A). The Mississippi Court compelled
                                                 1
         Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 5 of 14



arbitration and retained jurisdiction. Id. ECF No. 43, dated April 16, 2003 (Exhibit B) and ECF

No. 60, dated March 31, 2005 (Exhibit C). The Ministry had not entered any appearance at that

time. Id. ECF No. 45, dated January 30, 2004 (Exhibit D). The Court ultimately suspended the

first arbitration, and the case returned to the Mississippi Court, exactly as Huntington had

requested. See Exhibit C.

       After proceedings related to an improperly negotiated settlement by the Ministry’s then-

counsel, both the Ministry and Huntington moved to compel arbitration. Id. ECF No. 157, dated

November 6, 2009 (Exhibit E) and ECF No. 160, dated December 7, 2009 (Exhibit F).

Huntington sought to compel arbitration in the Southern District of Mississippi, and it requested

that the Mississippi Court “retain jurisdiction pending a decision by a new arbitral tribunal.” Id. In

an order dated December 4, 2010 (the “2010 Order”), the Mississippi Court agreed, only in part,

with Huntington. Northrop Grumman Ship Sys., Inc. v. Ministry of Def. of Republic of Venezuela,

No. 1:02-cv-00785, 2010 WL 5058645, at * 5 (S.D. Miss. Dec. 4, 2010). The Mississippi Court

compelled arbitration, but it did not dismiss the action.

       In the 2010 Order, the Mississippi Court found that enforcing the arbitration clause as

drafted would be unreasonable and ordered the parties to find a mutually agreeable alternative seat

for the arbitration proceeding. Id. at * 4. The Parties were asked to notify the Court within 15 days

of the 2010 Order. Id. at * 5. If the parties were unable to agree on the location of a seat, the 2010

Order indicated that the Court would select the location as the arbitration was ordered to take place

within 60 days of the 2010 Order. Id. The Court thus granted Huntington’s cross-motion to compel

arbitration but declined to compel arbitration in the Southern District of Mississippi and granted

the motion to retain jurisdiction “in order to bring this matter to conclusion after arbitration.” Id.



                                                  2
         Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 6 of 14



       After the 2010 Order, the Ministry timely filed a notice of appeal. See Mississippi Action,

ECF No. 230, dated December 30, 2010 (Exhibit G). In its notice, the Ministry reserved its rights

to appeal the 2010 Order in accordance with 9 U.S.C. § 16(a). Id. The Fifth Circuit dismissed the

appeal for lack of jurisdiction, citing two cases for the proposition that the order was not final and

appealable under the Federal Arbitration Act. In re Ministry of Defense of Republic of Venez., No.

11-60001, (Mar. 23, 2011) (Exhibit H). In the Mississippi Court, the parties have been ordered to

file status reports approximately every 90 days. See, e.g., Mississippi Action, Text Order Issued

on October 2, 2017; Text Order Issued on December 27, 2017; Text Order Issued on February 19,

2018; Text Order Issued on July 10, 2018; Text Order Issued on September 11, 2018; Text Order

Issued on December 10, 2018; Text Order Issued on February 27, 2019 (Exhibit I).

       During the pendency of the arbitration, an award creditor sought to attach certain funds

held in trust. The (then) Republic of Venezuela had put those funds in trust, titled under the name

of the Bank of New York (“BONY”), and held pursuant to the terms of the trust, which was

domiciled in the State of New York. Crystallex International Corporation (“Crystallex”), a

judgment creditor of the Republic, not the Ministry, represented by some of the same attorneys as

Huntington, sought a turnover order in the Southern District of New York, aimed at claiming all

of the trust assets. See Crystallex Int’l Corp. v. The Bank of New York Mellon, Case No. 1:17-cv-

07024, ECF No. 1 (S.D.N.Y Sept. 14, 2017) (Exhibit J). After a limited amount of litigation over

entitlement to the trust assets, the relevant parties settled the action, which was duly dismissed in

New York. As a part of the settlement, the Mississippi Court dismissed BONY as a party. See

Mississippi Action, ECF No. 372, dated April 18, 2018 (Exhibit K).

       After the settlement over the funds in trust, the arbitral tribunal rendered its award. Instead

of returning to the Mississippi Court, Huntington filed a Complaint before this Court naming two
                                                  3
         Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 7 of 14



counts: one for confirmation of the arbitration award (the “Award”) and one for recognition and

enforcement of the Award. ECF No. 1, pp. 9 and 15. Apparently confused as to the seat of

arbitration, Huntington first requested confirmation of the Award pursuant to the Panama

Convention as incorporated into the FAA (9 U.S.C. §201, 202 and 302). ECF No. 1, ¶ 25.

Huntington argued that under the FAA, the United States Court in the district in which the award

was made has the authority to confirm an award, citing 9 U.S.C. § 9. ECF No 1, ¶ 28. In pursuing

this request, Huntington implicitly recognized that the Tribunal had lacked the authority to move

the legal seat of arbitration to Rio de Janeiro. ECF No. 1, ¶ 28. In the alternative, and in the event

this Court finds that the seat of arbitration is not Washington D.C., Huntington sought in Count II

the recognition and enforcement of the Award pursuant to 9 U.S.C. §§ 9, 207, 302, and Articles 4

and 5 of the Panama Convention. ECF No. 1, p. 15.

       The Ministry moved to dismiss ECF No. 21, and in its opposition, Huntington dropped its

claim for confirmation, proceeding only on Count II for recognition and enforcement. ECF No.

22.

                                            ARGUMENT

I.     THE COUNTS ALLEGED IN THE COMPLAINT CONTAIN A DISTINCTION
       WITH A DIFFERENCE

       Searching for a chance to re-argue its Opposition to the Motion to Dismiss, Huntington

embarks on a lengthy description of its Complaint. The language used is unavailing. When

Huntington filed its Complaint, it drew a strong distinction between two different types of relief.

Huntington sought to confirm the Award or alternatively recognize and enforce the award pursuant

to 9 U.S.C. §§ 9, 207, and 302, and Articles 4 and 5 of the Panama Convention. ECF No. 1, pp.

41, 47. The two counts could only be “in the alternative” if they sought different things.

                                                  4
         Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 8 of 14



       Huntington reinforced the distinction with the case law it cited. Huntington affirmed that

the Panama Convention applies to the Award and that the Award can be “confirmed” pursuant to

9 U.S.C. § 9 and § 207. It relied on TermoRio S.A. E.S.P. v. Electranta, S.P., 487 F.3d 928, 933

(D.C. Cir. 2007) and Productos Mercantiles e Industriales, S.A. v. Faberge USA, Inc., 23 F.3d 41,

45 (2d Cir. 1994) to illustrate this court that by using the Panama Convention this court has the

power to “confirm” the award. ECF No. 1, p. 29.

       The distinction appeared again in Huntington’s Opposition to the Motion to Dismiss, As it

must, Huntington amended its position to seek only recognition and enforcement of the Award and

no longer confirmation pursuant to 9 U.S.C. §§ 9, 207, 302. ECF No. 22, p. 2. If confirmation and

recognition are essentially the same, there would have been no reason for this change. But

Huntington agreed that Washington D.C. was no longer the seat of arbitration. ECF No. 22, p. 2.

This change required Huntington to drop the claim for confirmation and undermine any similarity

between confirmation and recognition.

       Trying to claim confusion, Huntington now wants to blur the terms by claiming a lack of

precision, stating that “to explain why [two cases involving precisely the same issue may be

simultaneously pending in a different District Court] requires a clarification of the relief it seeks

in this Court.” ECF No. 27, pp. 2, 3. But the case cited is unhelpful. Huntington relies on CBF

Industrial de Gusa SA v. AMCI Holdings Inc., 850 F.3d 58, 73 (2d Cir. 2017) to amend its supposed

confusion regarding the concepts of confirmation, recognition and enforcement. ECF No. 27, p. 3.

These concepts are well shaped in the case law as shown by this Court in the OSC and the cases

cited by Huntington. See, OSC. ECF No. 25, p.2, de Gusa, 850 F.3d at 74. There is no confusion

in the types of relief sought, and the opening section of the Response adds nothing to the debate.



                                                 5
         Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 9 of 14



II.    THE MISSISSIPPI COURT HAS RETAINED BROAD JURISDICTION, WHICH
       THE PARTIES HAVE NOT LIMITED

       A.      The 2010 Order employs substantially similar language as the 2003 Order and
               granted Huntington’s request to broadly retain jurisdiction

       To try to save its case before this Court, Huntington retroactively seeks to narrow the scope

of the 2010 Order, by claiming that the Mississippi Court only retained jurisdiction to “preserve

certain assets for later collection.” But the text of the Order and Huntington’s requested relief as

granted in the 2010 Order contradict this narrow interpretation.

       Contrary to Huntington’s argument, the scope of jurisdiction retained by the Court in the

2010 Order is no different than the 2003 Order. As acknowledged by Huntington, pursuant to the

2003 Order, the Court retained jurisdiction “to resolve any disputes regarding the scope of

arbitrable issues, and to enforce the decision and award rendered by the arbitrators.” ECF No. 27,

p. 6. In Huntington’s Cross-Motion to Compel Arbitration in the District of Southern Mississippi

and Retain Jurisdiction (the “Cross-Motion”), Huntington expressly requested that the Court retain

jurisdiction of the case, “just as did when it ordered arbitration in 2003.” See Exhibit F. In its 2010

Order, the Mississippi Court granted Huntington’s Cross-Motion to Retain Jurisdiction, without

reservation. Northrop Grumman Ship Sys., Inc. v. Ministry of Def. of Republic of Venez., No. 1:02-

cv-00785, 2010 WL 5058645, at * 5 (S.D. Miss. Dec. 4, 2010).

       While the Mississippi Court made reference to BONY, it did not expressly limit its

jurisdiction to “ensure that the funds in BONY’s possession would be used in a manner consistent

with a future award…” ECF No. 27, p. 7. Huntington has impermissibly read this text into the

2010 Order; the words and intent that Huntington attempts to impart are plainly not there. Had the

Court wished to limit its jurisdiction it would have expressly stated so, but instead it used broad,


                                                  6
        Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 10 of 14



sweeping language. And if there is any doubt regarding the scope of the language, the Mississippi

Court should resolve the question.

       The administrative closing of the case does little to further Huntington’s argument. As the

text of the Order itself states, the closing of the case “shall not be considered a dismissal or

disposition of this matter.” Northrop Grumman Ship Systems, Inc. v. The Ministry of Defense of

the Republic of Venez., No. 1:02-cv-00785, ECF No. 264, dated March 21, 2014 (Exhibit L). The

mere closing of the case without a final judgment or dismissal has no legal effect. The Mississippi

Court further clarified that the parties may reopen for further proceedings including “to file and

enforce the arbiter’s order, of for other reasons.” Id. This only serves to reinforce the broad

jurisdiction retained by the Court in its 2010 Order.

       Finally, there is no basis for concluding that the scope of the retention of jurisdiction is

limited by the fact that the Republic or the Mississippi Court failed to complain or object to the

proceedings being filed before this Court. Huntington makes references to the status reports filed

in the Mississippi Case to suggest that the Mississippi Court has acquiesce to this Court’s

jurisdiction over the matter. Huntington cites no support for this proposition, serving as another

example of unsupported inferences Huntington wishes to draw as to the Mississippi Court’s intent

and authority.

       B.        Huntington cannot extinguish the Ministry’s right to appeal by filing this
                 action

       Huntington’s argument that the Ministry has “lost” any right to appeal the 2010 Order is

without merit. At a fundamental level, the Fifth Circuit’s order dismissed the Ministry’s appeal,

finding that the Ministry “must await” to appeal the forum determination until the district court’s

final, appealable judgment is issued. In re Ministry of Defense of Republic of Venezuela, No. 11-

                                                 7
        Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 11 of 14



60296, 2011 WL 2473482 * 1 (5th Cir. June 21, 2011). There is nothing to “await” if the Ministry

waived its right to appeal by arbitrating its dispute with Huntington, especially when the

Mississippi Court ordered the parties to arbitrate. Huntington cites no case law to support its

proposition, and the argument fails to fulfill the words used by the Fifth Circuit.

       Huntington’s other argument tries to again re-litigate the motion to dismiss, again failing

to be persuasive. The record does not support an argument that the Ministry waived any right to

appeal the 2010 Order through its actions in the arbitration proceedings. As repeated for almost

two decades, the Ministry never agreed to allow the Tribunal to determine the seat of arbitration,

it merely requested that the Tribunal declare that the place of arbitration, as contractually agreed,

is the City of Caracas, Venezuela. ECF No. 1-16, p. 30. This relief came as yet another objection

to arbitration contrary to the terms of the Contract.

       In any event, Huntington’s own wrong-headed argument cannot support any notion of

waiver. As the arbitral tribunal (incorrectly) stated, the Mississippi Court’s decision “had the force

and effects of res judicata” leaving no room for the arbitration tribunal to disturb the Court’s 2010

Order. ECF No. 1-16, p. 34. By declining to address the merits of the 2010 Order, the Tribunal

could not have believed that the Ministry had changed its position leading up to the 2010 Order.

And this is the key element that Huntington must prove to even come close to succeeding.

Huntington must show that the Ministry somehow changed its position, giving the Tribunal the




                                                  8
         Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 12 of 14



right to resolve an issue in the 2010 Order. There is no evidence that the Tribunal ever wanted to

look behind the 2010 Order, and there is no merit in Huntington’s argument on this point.1

        Finally, Huntington seems to argue that it could somehow divest the Ministry of its right

to appeal by filing the instant action, as if the Ministry’s response to the Complaint created a

waiver. This argument fails under the logic of Huntington’s other arguments. If Huntington

believes that there is no overlap in the issues between this action and the Mississippi Action, then

this action cannot serve as a basis to upend the Republic’s right to appeal the 2010 Order.

Extending Huntington’s argument, waiver is a particularly inappropriate conclusion. If there is an

overlap of issues, then the Mississippi Court has primary jurisdiction under the first-filed rule. See,

e.g., Save Power Ltd. v. Syntek Finance Corp, 121 F. 3d 947, 950 (5th Cir. 1997) (recognizing a

general rule that “the court in which an action is first filed is the appropriate court to determine

whether subsequently filed cases involving substantially similar issues should proceed”).

III.    VENUE IS NOT THE PROPER CONSIDERATION

        Venue is not a relevant factor for this Court’s decision on whether to exercise jurisdiction

over this matter. The issue is concurrent jurisdiction between this Court and the Mississippi Court,

and the cases cited by Huntington do not change this conclusion. Huntington tries to argue that its

primary case, Oilmar, lays down a precedent for permitting concurrent jurisdiction by looking only

at venue. But Oilmar stands for something completely different. In Oilmar, the court was

reviewing a motion to confirm that related to would have determined the ownership of assets held


1
  As part of its waiver argument, Huntington argues that the Ministry somehow waived its right to appeal
when the Tribunal moved the seat of arbitration to Rio de Janeiro. The logic is so tenuous that it is difficult
to engage with the argument. But for the sake of clarity, the Ministry never agreed to Rio de Janeiro or to
allow the Tribunal to move the seat to Rio de Janeiro. The Tribunal never claimed to change the 2010 Order
and the appellate rights that attached. If neither the Tribunal nor the Ministry intended to waive a right to
appeal (or create a waiver), then there is no basis to conclude otherwise.
                                                      9
        Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 13 of 14



in the court registry in Connecticut. Oilmar Co. v. Energy Transp. Ltd., 2014 AMC 160, 2014 WL

8390659 (D.Conn. 2014). In 2003, the court had attachment the funds and transferred to the court’s

registry. Oilmar Co. v. Energy Transp., Ltd., AMC 2366, 2003 WL 21976599 (D.Conn. 2003).

The pending motions sought a determination of the ownership of those funds, which was a separate

issue specific to that asset, which the court had been holding for 11 years.

       Oilmar also says nothing to the issue of “retaining jurisdiction” and how that can affect the

jurisdiction of another federal district court. At its best, Oilmar can only speak to questions of

venue, but it cannot resolve the issue here. Oilmar does not try to analyze the effect of one federal

district court “retaining jurisdiction,” similar to any discussion of forum non conveniens. In all

three cases about forum non conveniens, there is no issue of concurrent jurisdiction, no analysis of

the meaning of “retaining jurisdiction,” and no real assistance for the Court to make a decision on

the Response.

IV.    THE MINISTRY SEEKS A PROMPT DECISION REFUSING RECOGNITION OF
       THE AWARD

       Although this action has presented numerous interesting questions of federalism, the

Ministry wants to see the Award properly denied recognition. The Ministry has presented a

compelling case to deny recognition of the Award, and if this Court exercises its discretion to deny

recognition, the sooner the better. But the Ministry cannot relinquish its right to appeal the

incorrect decision by the Mississippi Court to compel arbitration within the United States.

Similarly, the Ministry cannot consent to waive defenses as a condition precedent to transfer or

dismissal of this action, especially without knowing what Huntington will file in Mississippi (if it

chooses to file anything). Without revealing the details of conversations between counsel, the



                                                 10
        Case 1:18-cv-00469-KBJ Document 28 Filed 03/14/19 Page 14 of 14



Ministry does not agree with Huntington’s characterization of the matter in page one of the

Response.



                                                     Respectfully submitted,

                                                     /s/ Quinn Smith

                                                     GST LLP
                                                     Rodney Quinn Smith
                                                     DCD Bar No. FL0027
                                                     e-mail: quinn.smith@gstllp.com
                                                     1111 Brickell Avenue, Suite 2715
                                                     Miami, Florida 33131
                                                     (T) (305) 856-7723

                                                     Gary J. Shaw
                                                     DC Bar No. 1018056
                                                     e-mail: gary.shaw@gstllp.com
                                                     1875 I St. NW, Floor 5
                                                     Washington DC 20009
                                                     (T) (202) 681-0529



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 14, 2019, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF filing system, which shall serve copies of this filing on every

party to this action. I further certify that I am unaware of any non-CM/ECF parties.


                                                         By: /s/ Gary J. Shaw




                                                11
